NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                        FILED
                             FOR THE NINTH CIRCUIT                         MAR 16 2015

                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS

UNITED STATES OF AMERICA,                        No. 14-10383

               Plaintiff - Appellee,             D.C. No. 2:05-cr-00104-RCJ

  v.
                                                 MEMORANDUM*
LEAJON RAYMOND ISAACS,

               Defendant - Appellant.


                    Appeal from the United States District Court
                             for the District of Nevada
                    Robert Clive Jones, District Judge, Presiding

                             Submitted March 10, 2015**

Before:        FARRIS, WARDLAW, and PAEZ, Circuit Judges.

       Leajon Raymond Isaacs appeals from the district court’s judgment and

challenges the 36-month custodial sentence and lifetime term of supervised release

imposed upon revocation of supervised release. We have jurisdiction under 28

U.S.C. § 1291, and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Isaacs contends that the district court procedurally erred by failing to explain

adequately its sentence, and by considering improper sentencing factors and

unsupported facts. We disagree. The record reflects that the district court

adequately explained the basis for the sentence. See United States v. Carty, 520
F.3d 984, 992 (9th Cir. 2008) (en banc). Moreover, the record reflects that the

district court considered only proper sentencing factors and did not rely on

unsupported neurological theories. See 18 U.S.C. § 3583(e); United States v.

Miqbel, 444 F.3d 1173, 1182 (9th Cir. 2006).

      Isaacs further contends that his sentence is substantively unreasonable in

light of mitigating factors. The district court did not abuse its discretion in

imposing Isaacs’s sentence. See Gall v. United States, 552 U.S. 38, 51 (2007).

The sentence is substantively reasonable in light of the section 3583(e) sentencing

factors and the totality of the circumstances, including Isaacs’s criminal history and

the need to protect the public. See Gall, 552 U.S. at 51.

      AFFIRMED.




                                           2                                      14-10383